Name: Commission Regulation (EEC) No 3544/84 of 17 December 1984 adjusting certain rates of refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12 . 84 Official Journal of the European Communities No L 330/25 COMMISSION REGULATION (EEC) No 3544/84 of 17 December 1984 adjusting certain rates of refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018 /84 (2), and in particular the first sentence of the fourth subparagraph of Article 1 6 (2) thereof , Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas Commission Regulation (EEC) No 3380/84 (5) fixed the rates of the refunds applicable as from 1 December 1984 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty ; whereas, owing to an error in calculation, incorrect amounts for certain cereals used for the manufacture of starch were fixed ; whereas, therefore, this error should be corrected, HAS ADOPTED THIS REGULATION : Article 1 The rates of refunds set out in the Annex to this Regu ­ lation shall replace those set out in Regulation (EEC) No 3380/84 in respect of the same basic products . Article 2 This Regulation shall enter into force on 1 8 December 1984. At the request of the interested party it shall apply with effect from 1 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2) OJ No L 107, 19 . 4 . 1984 , p. 1 . (') OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 4) OJ No L 107, 19 . 4 . 1984 , p. 13 . 0 OJ No L 313 , 1 . 12 . 1984 , p. 62 . No L 330/26 Official Journal of the European Communities 18 . 12 . 84 ANNEX to the Commission Regulation of 17 December 1984 adjusting certain rates of refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rateof refund 10.01 B I Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 2,004 10.05 B Maize , other than hybrid maize for sowing : I  For the manufacture of starch 4,596